 



EXHIBIT 10.1
EMPLOYMENT AGREEMENT
          This employment agreement (the “Employment Agreement”) is made this
5th day of May, 2005, by and between Richard B. Vilsoet (the “Employee”) and
Dycom Industries, Inc., a Florida corporation (the “Company”), pursuant to the
terms hereof.
     1. Employment.
          Subject to the terms and conditions hereof, as of May 9, 2005 (the
“Effective Date”), the Company hereby agrees to employ the Employee and,
effective as of May 23, 2005, the Employee will become the General Counsel of
the Company. The Employee agrees to perform such specific duties and accept such
responsibilities as the board of directors of the Company (the “Board”) and the
Chief Executive Officer may from time to time establish that are reasonably
related and consistent with the Employee’s position as the General Counsel of
the Company. The Employee shall report directly to the Chief Executive Officer.
The Employee hereby accepts employment by the Company as General Counsel,
subject to the terms and conditions hereof, and agrees to devote his full
business time and attention to his duties hereunder, to the best of his
abilities.
     2. Term of Employment.
          The Employee’s employment pursuant to the Employment Agreement shall
commence on the Effective Date and shall terminate upon the earlier to occur of
(i) termination pursuant to paragraph 5 hereof or (ii) the fourth anniversary of
the Effective Date; provided, however, that the term of the Employee’s
employment hereunder shall be automatically extended without further action of
either party for additional twelve month periods, unless written notice of
either party’s intention not to extend has been given to the other party hereto
at least 60 days prior to the expiration of the then effective term. The period
commencing as of the Effective Date and ending on the fourth anniversary of the
Effective Date or such later date to which the term of the Executive’s
employment under this Agreement shall have been extended is hereinafter referred
to as the "Employment Term”.
     3. Compensation, Benefits and Expenses.
          (a) During the Employment Term, the Company shall pay the Employee a
base annual salary of $250,000 (the “Base Salary”). Payment will be made on the
regularly scheduled pay dates of the Company, subject to all appropriate
withholdings or other deductions required by applicable law or by the Company’s
established policies applicable to employees of the Company. The Board may
increase the Base Salary in its sole discretion, but shall not reduce the Base
Salary below the rate established by the Employment Agreement without the
Employee’s written consent.
          (b) During the Employment Term, the Employee shall be entitled to
participate in the Company’s annual incentive plan, under which the Employee
shall be eligible to receive an annual target bonus equal to an amount between
twenty percent (20%) and fifty

1



--------------------------------------------------------------------------------



 




percent (50%) of Base Salary if certain performance criteria and measures are
satisfied, as determined by and within the sole discretion of the Board.
          (c) The Company shall promptly reimburse the Employee upon receipt of
appropriate documentation in accordance with Company policies for all reasonable
and customary relocation expenses that he may incur in relocating to Palm Beach
Gardens, Florida in an amount not to exceed $7,500.
          (d) During the Employment Term, in addition to the compensation
payable to the Employee as described above, the Employee shall be entitled to
participate in all the employee benefit plans or programs of the Company that
are available to senior executives of the Company generally and such other
benefit plans or programs in accordance with the terms thereof, as may be
specified by the Board (“Employee Benefits”).
          (e) As of the Effective Date, the Board shall grant the Employee
options (the “Options”) to acquire 25,000 shares of common stock of the Company,
with a per share exercise price equal to the closing price of such stock on the
Effective Date, pursuant to the Company’s 2003 Long Term Incentive Plan (the
“LTIP”). Such grant shall be subject to the terms and conditions of the award
agreement for the Option Plan, attached hereto as Exhibit A. In addition, during
the Employment Term, the Employee shall be eligible for subsequent annual option
grants under the LTIP, or any such successor stock option plan, at the time such
grants are made under the LTIP to senior executives of the Company generally, as
determined by and within the sole discretion of the Board.
          (f) During the Employment Term, the Company shall reimburse the
Employee for such reasonable out-of-pocket expenses as he may incur from time to
time for and on behalf of the furtherance of the Company’s business, provided
that the Employee submits to the Company satisfactory documentation or other
support for such expenses in accordance with the Company’s expense reimbursement
policy.
     4. Covenants of the Employee.
          (a) The Employee agrees with the Company that, during the Employment
Term, the Employee shall not directly or indirectly, whether as a proprietor,
partner, joint venturer, employer, agent, employee, consultant, officer or
beneficial or record owner of more than one percent (1%) of the stock of any
corporation or association of any nature, engage in any business which is
competitive to the business conducted by the Company, its subsidiaries or its
affiliates (collectively, the "Companies”), in any geographic area in which the
Companies have engaged or will engage during the Employment Term (including,
without limitation, any area in which any customer of the Companies may be
located).
          (b) The Employee agrees with the Company that at no time during the
Employment Term, or following his termination of employment with the Company,
will the Employee directly or indirectly divulge to any person, entity or other
organization or appropriate for the Employee’s own use or for the use of others
any trade secrets or confidential information or confidential knowledge
pertaining to the business of the Companies (collectively, the

2



--------------------------------------------------------------------------------



 



"Proprietary Information”). The Employee shall retain all copies and extracts of
any written confidential information acquired or developed by him during his
employment for the sole benefit of the Companies. The Employee further agrees
that he will not remove or take from the Companies’ premises (or, if previously
removed or taken, he will, at the Company’s request, promptly return) any
written confidential information or any copies or extracts thereof. The Employee
shall promptly make all disclosures, execute all instruments and papers, and
perform all acts reasonably necessary to vest and confirm to the Company, fully
and completely, all rights created or contemplated by this paragraph 4(b).
          (c) In the event the Employee resigns his employment with the Company
for any reason, or if the Company terminates his employment without Cause (as
defined below), the Employee separately agrees, being fully aware that the
performance of the Employment Agreement is important to preserve the present
value of the property and business of the Company that for a period of twelve
(12) calendar months following such termination or the balance of the Employment
Term, whichever is less (the “Restricted Period”), the Employee shall not
directly or indirectly engage in any business, whether as proprietor, partner,
joint venturer, employer, agent, employee, consultant, officer or beneficial or
record owner of more than one percent (1%) of the stock of any corporation or
association of any nature which is competitive to the business conducted by the
Companies, in the geographical service area in which the Companies have engaged
or will engage during such period (including, without limitation, any area in
which any such customer of the Companies may be located).
          (d) As a separate and independent covenant, the Employee agrees with
the Company that, for so long as the Employee is employed by the Company and for
the Restricted Period, he will not in any way, directly or indirectly, for the
purpose of conducting or engaging in any competitive business with the
Companies, call upon, solicit, advise or otherwise do, or attempt to do,
business with any person who is, or was, during the then most recent 12-month
period, a customer of the Companies, or solicit, induce, hire, attempt to hire,
interfere with or attempt to interfere with, any person who is, or was during
the then most recent 12-month period, an employee, officer, representative or
agent of the Companies.
          (e) The Employee agrees that the breach by the Employee of any of the
foregoing covenants is likely to result in immediate and irreparable harm,
directly or indirectly, to the Companies. The Employee, therefore, consents and
agrees that if the Employee violates any of such covenants, the Companies shall
be entitled, among and in addition to any other rights or remedies available
under the Employment Agreement or at law or in equity, to temporary and
permanent injunctive relief, without bond or other security, to prevent the
Employee from committing or continuing a breach of such covenants. Such
injunctive relief in any court shall be available to the Companies, in lieu of,
or prior to or pending determination in, any arbitration proceeding.
          (f) It is the desire, intent and agreement of the Employee and the
Company that the restrictions placed on the Employee by this paragraph 4 be
enforced to the fullest extent permissible under the law and public policy
applied by any jurisdiction in which enforcement is sought. Accordingly, if and
to the extent that any portion of this paragraph 4 shall be adjudicated to be
unenforceable, such portion shall be deemed amended to delete therefrom or to
reform the

3



--------------------------------------------------------------------------------



 




portion thus adjudicated to be invalid or unenforceable, such deletion or
reformation to apply only with respect to the operation of such portion in the
particular jurisdiction in which such adjudication is made.
          (g) Except with respect to the equitable relief contemplated under
paragraph 4(e), any controversy or claim arising out of or relating to the
Employment Agreement shall be resolved by arbitration in Palm Beach County,
Florida, in accordance with the rules then in effect of the American Arbitration
Association, and judgment upon the award rendered may be entered in any court
having jurisdiction thereon. The prevailing party in any such arbitration
proceeding will be reimbursed by the other party hereto for its reasonable
attorney fees and fees and costs incurred attributable to such arbitration.
     5. Termination.
          (a) Termination for Cause. The Company shall have the right to
terminate the Employee’s employment at any time and for any reason. If the
Employee is terminated for Cause (as defined below), the Company shall not have
any obligation to pay the Employee any Base Salary or other compensation or to
provide any employee benefits subsequent to the date of such Employee’s
termination of employment (unless required by applicable law), including,
without limitation, Severance Benefits (as defined in paragraph 5(b) hereof).
Termination for “Cause” shall mean termination of employment for any of the
following reasons:
(i) The Employee entering a plea of no-contest with respect to, or being
convicted by a court of competent and final jurisdiction of, any crime, whether
or not involving the Companies, that constitutes a felony in the jurisdiction
involved; or
(ii) any willful misconduct by the Employee that is injurious to the financial
condition or business reputation of the Company.
          (b) Termination Without Cause. Subject to the provisions of paragraph
5(c), if, prior to the expiration of the Employment Term, the Company terminates
the Employee’s employment without Cause, the Company shall, subject to the
Employee’s execution of a general release of claims against the Company in a
form satisfactory to the Company, provide the Employee with Severance Benefits.
"Severance Benefits” mean (i) if the Company terminates the Employee’s
employment without Cause during the period beginning on the Effective Date up to
and including the second anniversary of the Effective Date, Base Salary for
twenty four(24) months, or (ii) if the Company terminates the Employee’s
employment without Cause at any time immediately following day after the second
anniversary of the Effective Date, Base Salary for twelve (12) months; provided,
however, in either case that if the Employee is entitled to a greater number of
severance payments pursuant to the Company’s severance plan, if any, he will be
entitled to receive the severance payments payable under such severance plan
(such period under clauses (i) or (ii) or under any Company severance plan, as
applicable, being referred to hereunder as the “Severance Period”). The
Severance Benefits shall be paid at the rate of Base Salary then in effect
thirty (30) days prior to such termination, and shall be paid at the same
intervals as would have been paid had the Employee remained in the employment of
the

4



--------------------------------------------------------------------------------



 




Company. The Company shall also provide the Employee and his eligible dependents
with group medical and life insurance after termination of the Employee’s
employment without Cause (to the extent such eligible dependents were
participating in the Company’s group medical and life insurance programs prior
to the Employee’s termination of employment), until the Employee becomes
eligible for similar coverage as the result of the Employee accepting another
position with a new employer or until the termination of the applicable
Severance Period, whichever shall occur first.
          (c) Conditions Applicable to Severance Period. If, during the
Severance Period, the Employee breaches any of his obligations under the
Employment Agreement (including, but not limited to, paragraph 4), the Company
may, upon written notice to the Employee terminate the Severance Period and
cease to make any payments or provide the benefits in paragraph 5(b).
          (d) Resignation by the Employee. In the event the Employee resigns his
employment with the Company, the Employee: (i) shall provide the Company with
sixty (60) days’ prior written notice; (ii) shall not make any public
announcements concerning his resignation prior to the resignation date without
the written consent of the Company and (iii) shall continue to perform
faithfully the duties assigned to him under the Employment Agreement (or such
other duties as the Company or Board may assign to the Employee) from the date
of such notice until the termination date. In addition, in the event the
Employee resigns his employment with the Company for any reason, the Company
shall not have any obligation to pay the Employee any Base Salary or other
compensation or to provide any employee benefits subsequent to the date of such
Employee’s termination of Employment (unless required by applicable law),
including, without limitation, Severance Benefits (as defined in paragraph 5(b)
hereof).
          (e) Termination Upon Death or Disability. Unless otherwise terminated
earlier pursuant to the terms of the Employment Agreement, the Employee’s
employment under the Employment Agreement shall terminate upon his death and may
be terminated by the Company upon giving not less than thirty (30) days’ written
notice to the Employee in the event that the Employee, because of physical or
mental disability or incapacity, is unable to perform (or, in the opinion of a
physician, is reasonably expected to be unable to perform) his duties hereunder
for an aggregate of one hundred eighty (180) days during any twelve-month period
(“Disabled”). All questions arising with respect to whether the Employee is
Disabled shall be determined by a reputable physician mutually selected by the
Company and the Employee at the time such question arises. If the Company and
the Employee cannot agree upon the selection of a physician within a period of
seven (7) days after such question arises, then the Chief of Staff of Good
Samaritan Hospital in Palm Beach County, Florida shall be asked to select a
physician to make such determination. The determination of the physician
selected pursuant to the above provisions of this paragraph 5(e) as to such
matters shall be conclusively binding upon the parties hereto.

5



--------------------------------------------------------------------------------



 



          (f) Termination Upon a Change of Control. In the event of a “Change of
Control,” notwithstanding any provisions in the LTIP or any successor stock
option plan to the contrary, all outstanding Options under the LTIP or any
successor stock option plan, to the extent not already vested, shall become
fully and immediately vested as of the date of the occurrence of a Change of
Control. For purposes of the Employment Agreement, a “Change of Control” shall
be deemed to have occurred with respect to the Company if any one or more of the
following events occur:
(i) A tender offer is made and consummated for the ownership of fifty percent
(50%) or more of the outstanding voting securities of the Company;
(ii) a “person,” within the meaning of Section 3(a)9 or Section 13(d) (as in
effect on the date hereof) of the Securities Exchange Act of 1934, shall acquire
fifty percent (50%) or more of the outstanding voting securities of the Company;
(iii) substantially all of the assets of the Company are sold or transferred to
another person, corporation or entity that is not a wholly owned subsidiary of
the Company; or
(iv) a change in the Board such that a majority of the seats on the Board are
occupied by individuals who were neither nominated by a majority of the
directors of the Company as of the close of business on the Effective Date nor
appointed by directors so nominated.
     6. Assignment and Succession.
          (a) The services to be rendered and obligations to be performed by the
Employee under the Employment Agreement are special and unique, and all such
services and obligations and all of the Employee’s rights under the Employment
Agreement are personal to the Employee and shall not be assignable or
transferable. In the event of the Employee’s death, however, the Employee’s
personal representative shall be entitled to receive any and all payments then
due under the Employment Agreement.
          (b) The Employment Agreement shall inure to the benefit of and be
binding upon and enforceable by the Company and the Employee and their
respective successors, permitted assigns, heirs, legal representatives,
executors, and administrators. If the Company shall be merged into or
consolidated with another entity, the provisions of the Employment Agreement
shall be binding upon and inure to the benefit of the entity surviving such
merger or resulting from such consolidation. The Company will require any
successor (whether direct or indirect, by purchase, merger, consolidation or
otherwise) to expressly assume and agree to perform the Employment Agreement in
the same manner that the Company would be required to perform it if no such
succession had taken place. The provisions of this paragraph 6(b) shall continue
to apply to each subsequent Company of the Employee hereunder in the event of
any subsequent merger, consolidation, or transfer of assets of such subsequent
Company.

6



--------------------------------------------------------------------------------



 



     7. Notices.
          All notices, requests, claims, demands and other communications
hereunder shall be in writing and shall be given (and shall be deemed to have
been duly given upon receipt) by delivery in person, by cable, telegram or telex
or by registered or certified mail (postage prepaid, return receipt requested)
to the respective parties at the following addresses (or at such other address
for a party as shall be specified in a notice given in accordance with this
paragraph 7):
if to the Company:
Dycom Industries, Inc.
First Union Center, Suite 500
4440 PGA Boulevard
Palm Beach Gardens, Florida 33410
Attention: Steven E. Nielsen
if to the Employee:
Richard B. Vilsoet
Gables Floresta, Apartment 2003
400 Via Royale
Jupiter, Florida 33458
     8. Waiver of Breach.
          (a) The waiver by the Company or the Employee of a breach of any
provision of the Employment Agreement shall not operate or be construed as a
waiver by such party of any subsequent breach.
          (b) The parties hereto recognize that the laws and public policies of
various jurisdictions may differ as to the validity and enforceability of
covenants similar to those set forth herein. It is the intention of the parties
that the provisions hereof be enforced to the fullest extent permissible under
the laws and policies of each jurisdiction in which enforcement may be sought,
and that the unenforceability (or the modification to conform to such laws or
policies) of any provisions hereof shall not render unenforceable, or impair,
the remainder of the provisions hereof. Accordingly, if, at the time of
enforcement of any provision hereof, a court of competent jurisdiction holds
that the restrictions stated herein are unreasonable under circumstances then
existing, the parties hereto agree that the maximum period, scope or geographic
area reasonable under such circumstances will be substituted for the stated
period, scope or geographical area and that such court shall be allowed to
revise the restrictions contained herein to cover the maximum period, scope and
geographical area permitted by law.

7



--------------------------------------------------------------------------------



 



     9. Amendment.
          The Employment Agreement may be amended only by a written instrument
signed by all parties hereto.
     10. Full Settlement.
          The Company’s obligation to pay the Employee the amounts required by
the Employment Agreement shall be absolute and unconditional and shall not be
affected by any circumstances, including, without limitation, any setoff,
counterclaim, recoupment, defense or other right which the Company may have
against the Employee or anyone else. All payments and benefits to which the
Employee is entitled under the Employment Agreement shall be made and provided
without offset, deduction, or mitigation on account of income that the Employee
may receive from employment from the Company or otherwise.
     11. Other Severance Benefits.
          In consideration for the payments to be made to the Employee under the
Employment Agreement, in the event the Employee receives severance payments
pursuant to Section 5(b)(i) or (ii) of the Employment Agreement, the Employee
agrees to waive any and all rights to any payments or benefits under any other
severance plan, program or arrangement of the Companies.
     12. Governing Law; Jurisdiction and Service of Process.
          The Employment Agreement shall be subject to the laws of the State of
Florida applicable to contracts executed in and to be performed in that State.
     13. Authority to Enter into Employment Agreement.
          The Employee represents and warrants that he is not subject to any
employment agreements, non-competition agreements or any other agreement or
understanding, whether or not in writing, that would prevent him from entering
into the Employment Agreement and performing the duties hereunder.
     14. Partial Invalidity.
          The invalidity or unenforceability of any provision hereof shall in no
way affect the validity or enforceability of any other provision.
     15. Withholding.
          The payment of any amount pursuant to the Employment Agreement shall
be subject to applicable withholding and payroll taxes, and such other
deductions as may be required under the Company’s employee benefit plans, if
any.

8



--------------------------------------------------------------------------------



 



     16. Counterparts.
          The Employment Agreement may be executed in two or more counterparts,
each of which shall be deemed an original but all of which together shall
constitute one and the same instruments.
     17. Entire Agreement.
          All prior negotiations and agreements between the parties hereto with
respect to the matters contained herein are superseded by the Employment
Agreement, and there are no representations, warranties, understandings or
agreements other than those expressly set forth herein.
     18. Jobs Act Compliance.
          If the Company determines in its good faith judgment that any
provision of this Agreement contravenes the final regulations anticipated to be
promulgated under the Jobs Act, or other Department of Treasury guidance, the
Company shall, without the Employee’s consent, reform this Agreement or any
provisions hereof to maintain to the maximum extent practicable the original of
the provision without violating Section 409A of the Code.
          IN WITNESS WHEREOF, the parties have entered into this Employment
Agreement as of the date set forth above.

            DYCOM INDUSTRIES, INC.
      By:   /s/ Steven E. Nielsen         Name:   Steven E. Nielsen       
Title:   President and Chief Executive Officer        AGREED AND ACCEPTED

  /s/ Richard B. Vilsoet     Richard B. Vilsoet
                     

9